             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
     v.                              )     Case No. 19-00295-CR-W-HFS
JEFFERY N. SHARP                      )
                                      )
                                      )
                                      )
Defendant.                            )

                                      ORDER

      At a Change of Plea Hearing held on November 10, 2020, before Magistrate

Judge Jill A. Morris, defendant entered a guilty plea to Counts One through Five of

the Indictment.

      In a Report and Recommendation dated November 24, 2020 (Doc. 31),

Judge Morris determined that the guilty plea was knowledgeable and voluntary

and that the offenses were supported by an independent basis in fact containing

each essential element of the offenses.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 31) and ACCEPT defendant’s guilty



        Case 4:19-cr-00295-HFS Document 33 Filed 12/07/20 Page 1 of 2
plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ HOWARD F. SACHS _ ____
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: December 7, 2020
Kansas City, Missouri




        Case 4:19-cr-00295-HFS Document 33 Filed 12/07/20 Page 2 of 2
